DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a four wheel drive vehicle comprising the combination of features as claimed and in particular, the combination of the two dog clutches and a coupling (as a clutch), where the coupling can be controlled to control the engagement torque thereof in the specified manner, and the second dog clutch includes a synchromesh mechanism, and furthermore does not disclose the two distinct engagements of the first and second dog clutches in relation to the respective torques of the coupling.
One close prior art reference, Horie et al. (US 2017/0182886), discloses a first and second dog clutch and a coupling and functional steps for synchronizing the second dog clutch using the first dog clutch, however, the second dog clutch does not include a synchronizer and there is no reason to since Horie already synchronizes the clutch in another way.  Another close prior art reference, Yoshimura (US 2017/0036540), discloses a second dog clutch that includes a synchronizer, however, there is no coupling and there would be no reason to modify Yoshimura to include a coupling since the second dog clutch already includes a synchronizing and also the dog teeth for engagement or disengaging and therefore there would be need for the coupling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STACEY A FLUHART/Primary Examiner, Art Unit 3655